Case 3:16-cv-01345-AWT Document 342-7 Filed 03/04/21 Page 1 of 31




                     Exhibit 127
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page21ofof31
                                                                         30



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


CASEY CUNNINGHAM, et al.,

                                                 No. 1:16-CV-06525-PKC
     Plaintiffs,

v.
                                          MEMORANDUM IN OPPOSITION TO
CORNELL UNIVERSITY, et al.                CORNELL DEFENDANTS’ MOTION
                                          TO EXCLUDE PLAINTIFFS’ EXPERTS
                                          WENDY DOMINGUEZ AND GERALD
     Defendants.                          BUETOW [DOC. 225]
         Case1:16-cv-06525-PKC-JLC
        Case  3:16-cv-01345-AWT Document 342-7
                                   Document 300 Filed
                                                 Filed03/04/21
                                                       03/11/19 Page
                                                                 Page32ofof31
                                                                            30



                                               TABLE OF CONTENTS
Table of Authorities ........................................................................................................................ ii
Preliminary Statement ..................................................................................................................... 1
           Dominguez and Buetow’s Extensive Relevant Experience ................................................ 1
           Dominguez Followed a Reliable Methedology in Evaluating All Investments in
           the Plans .............................................................................................................................. 3
           A.         Dominguez applied the same process she applies for all clients. ........................... 3
           B.         Dominguez’s methodology led to the removal of TIAA Real Estate and
                      CREF Stock from multiple clients’ 403(b) plans prior to 2016.............................. 6
           C.         Contrary to Cornell’s assertions, Dominguez’s evaluation of CREF Stock
                      is consistent with her practice and appropriate. .................................................... 11
           D.         Dominguez’s process for evaluating TIAA Real Estate is consistent with
                      her practice and other investment advisors’ practices. ......................................... 14
           Dominguez Does Not Offer Legal Opinions, but her Observations Regarding
           Industry Standards and Processes ..................................................................................... 17
           Dominguez's Share Class Methedology is Sound............................................................. 18
           Dominguez Opines on Marketplace Practices Not the Desireability of
           Consolidated Plan Lineups ............................................................................................... 19
           Dominguez Should be Permitted to Opine on All Funds ................................................. 21
           Dr. Buetow Should be Permitted to Opine on Mapping and Damage Calculations ......... 21
Conclusion .................................................................................................................................... 25




                                                                         i
        Case1:16-cv-06525-PKC-JLC
       Case  3:16-cv-01345-AWT Document 342-7
                                  Document 300 Filed
                                                Filed03/04/21
                                                      03/11/19 Page
                                                                Page43ofof31
                                                                           30



                                               TABLE OF AUTHORITIES

Cases
Best v. Lowe's Home Ctrs., Inc.,
  563 F.3d 171 (6th Cir.2009)....................................................................................................... 3
Brown v. CTC Corp.,
  2017 WL 5992333 (D. Vt. Dec. 1, 2017) ................................................................................ 18
Crockford v. Spencer,
  No. 10-813, 2012 WL 370187 (D. Conn. Feb. 3, 2012) .......................................................... 19
Daubert v. Merrell Dow Pharms., Inc.,
  509 U.S. 579 (1993) ................................................................................................................. 25
Donovan v. Bierwirth,
  680 F.2d 263 (2d Cir. 1982) ............................................................................................... 13, 24
Fiataruolo v. United States,
   8 F.3d 930 (2d Cir. 1993) ......................................................................................................... 17
In re Blech Sec. Litig.,
   No. 94-7696, 2003 WL 1610775 (S.D.N.Y. Mar. 26, 2003) ................................................... 17
Jones v. O’Higgins,
   1989 WL 103035 (N.D.N.Y.) .................................................................................................. 18
Katsaro v. Cody,
  744 F.2d 270 (2d Cir. 1984) ..................................................................................................... 13
Levinson v. Westport Nat’l Bank,
  2012 WL 4489260 (D. Conn. Sept. 28, 2012) ......................................................................... 18
Lynch v. J.P. Stevens & Co.,
  758 F. Supp. 976 (D.N.J. 1991) ............................................................................................... 18
Marini v. Adamo,
  995 F.Supp.2d 155 (E.D.N.Y 2014)........................................................................................... 3
Marx & Co. v. Diners’ Club Inc.,
  550 F.2d 505 (2d Cir. 1977) ..................................................................................................... 17
McCullock v. H.B. Fuller Co.,
  61 F.3d 1038 (2d Cir.1995) ........................................................................................................ 3
Meiners v. Wells Fargo & Co.,
  898 F.3d 820 (8th Cir. 2018).................................................................................................... 13
Passlogix, Inc. v. 2FA Tech, LLC,
  708 F.Supp.2d 378 (S.D.N.Y. 2010) ........................................................................................ 18
Sacerdote v. N.Y. Univ.,
  No. 16-6284, Doc. 270 (S.D.N.Y. Apr. 5, 2018) ..................................................................... 16
Sacerdote v. New York University,
  328 F.Supp.3d 273 (S.D.N.Y. 2018) ........................................................................................ 16

                                                                    ii
         Case1:16-cv-06525-PKC-JLC
        Case  3:16-cv-01345-AWT Document 342-7
                                   Document 300 Filed
                                                 Filed03/04/21
                                                       03/11/19 Page
                                                                 Page54ofof31
                                                                            30



SEC v. U.S. Envtl., Inc.,
  No. 94-6608, 2002 WL 31323832 (S.D.N.Y. Oct. 16, 2002) .................................................. 17
Severstal Wheeling, Inc. v. WPN Corp.,
   119 F.Supp.3d 240 (S.D.N.Y. 2015) ........................................................................................ 24
Trs. of the Upstate N.Y. Eng'rs Pension Fund v. Ivy Asset Mgmt.,
   843 F.3d 561 (2d Cir. 2016) ..................................................................................................... 24
United States v. Bilzerian,
  926 F.2d 1285 (2d Cir. 1991) ................................................................................................... 17


Rules
Fed. R. Evid. 704 .......................................................................................................................... 17




                                                                      iii
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page65ofof31
                                                                         30



                                PRELIMINARY STATEMENT

   The Court should deny Defendants Cornell University’s, the Retirement Plan Oversight

Committee’s and Mary Opperman’s (collectively, Cornell) motion to exclude Wendy

Dominguez and Dr. Gerald Buetow. (Doc. 225). First, Cornell does not (because it cannot)

dispute that Dominguez, who has worked for over 25 years advising fiduciaries and acting as

fiduciary and co-fiduciary to retirement plans, and Dr. Buetow, who has a doctorate in finance

and has designed, taught and written on multi-asset class portfolios for decades, are experts who

will aid the jury. Second, the primary thrust of Cornell’s Motion—attacks on Dominguez’s

methodology as inconsistent with her practice—are entirely untrue. Even if there were any

inconsistency between Dominguez’s methodology and her practice, it would go to the weight of

her testimony not its admissibility. Third, Plaintiffs never limited their claims to only CREF

Stock and TIAA Real Estate as Cornell argues. Even if Plaintiffs’ initial disclosures violated

Rule 26(a) (they did not because Plaintiffs were not required to calculate damages when the

information necessary to do so was in the possession of Cornell) as this Court has recognized,

Cornell needs to bring a motion under Rule 37 to strike these damages. Finally, Buetow’s

methodology is consistent with his practice and minor cut and paste issues between his report

and attached exhibits at most go to the weight and not the admissibility of his testimony.

                                             ARGUMENT

       DOMINGUEZ AND BUETOW’S EXTENSIVE RELEVANT EXPERIENCE

   Cornell does not challenge and glosses over Dominguez’s and Buetow’s impeccable

credentials. Plaintiffs briefly describe their credentials to provide a full record for the Court to

decide Cornell’s Motion. Dominguez is the President and Co-Founder of Innovest Portfolio

Solutions, a registered investment advisor assisting retirement plans, specifically 403(b) plans.

Doc. 226-2, Expert Report of W. Dominguez, ¶6. Innovest has over 200 institutional clients

                                                   1
       Case1:16-cv-06525-PKC-JLC
      Case  3:16-cv-01345-AWT Document 342-7
                                 Document 300 Filed
                                               Filed03/04/21
                                                     03/11/19 Page
                                                               Page76ofof31
                                                                          30



throughout the country with asset totaling over $18 billion. Id. Dominguez has over 25 years of

experience providing investment-consulting services to defined contribution plans. Id. ¶5.

Dominguez has assisted numerous 403(b) plans, including higher education plans, in designing

and consolidating investment menus, selecting investments options, and monitoring and

removing investments options. Id. ¶¶13-16. Numerous publications have repeatedly recognized

Dominguez and Innovest as one of the nation’s top investment advisors, including as

“Retirement Plan Advisor Team of the Year” in the defined contribution space. Id. ¶¶12, 17‒19.

    Dr. Buetow earned a Ph.D. in finance and econometrics. Doc. 226-22, Expert Report of

Gerald Buetow (“Buetow Report”) at ¶ 18.1 Buetow is a Chartered Financial Analyst (CFA),

certified in investment performance measurement. Id. Buetow currently is the President and

Founder of BFRC Services, LLC, where he provides, among other things, “quantitative financial

modeling as it relates to portfolio construction and management.” Id. at ¶¶ 5-6. Buetow was a

professor of quantitative finance at James Madison University in Virginia from 1993 until 1996

and 1997 until 1999. Id. at ¶ 13. From June 1996 until August 1997, Buetow was the Director of

Quantitative Research for Prudential Investments’ Quantitative Investment Management Group.

Buetow Report Id. Buetow was Vice President of Curriculum Development and a consultant for

the CFA Institute from 1998 until 1999. Id. at ¶ 12. While at the CFA Institute, Dr. Buetow

wrote and edited “in-depth portfolio management and educational materials,” including “several

cutting-edge textbooks in both Portfolio Management and Quantitative [Investment] Methods.”

Id. Buetow spent the last 25 years as an academic, a researcher, and a professional in the field of

multi-asset class portfolio management, including defined contribution benefits plans.

1
  “Ex. __” refers to the Exhibits to the Declaration of Joel D. Rohlf in Support of Plaintiffs’ Opposition to
Defendant’s Motion to Exclude Plaintiffs’ Experts Wendy Dominguez and Gerald Buetow. “Doc.” refers to the
filings in this case by docket number. Plaintiffs employed by Cornell participated in the Cornell University
Retirement Plan for the Employees of the Endowed Colleges at Ithaca (“CURP”) and the Cornell University Tax
Deferred Annuity Plan (“TDA Plan”). Plaintiffs refer to the CURP and TDA Plan collectively as “the Plans.”

                                                       2
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page87ofof31
                                                                         30



       DOMINGUEZ FOLLOWED A RELIABLE METHODOLOGY IN EVALUATING
       ALL INVESTMENTS IN THE PLANS

    Cornell argues that Dominguez failed to follow a reliable methodology for three reasons: (1)

alleging Dominguez failed to follow the methods she employed for her clients; (2) alleging

Dominguez’s process for evaluating CREF Stock deviates from the process she used for her

clients or alternatively that her evaluation is flawed because she did not use CREF’s composite

index; and (3) alleging Dominguez’s process for evaluating TIAA Real Estate deviates from the

process she used for her clients or alternatively that her evaluation is flawed because she used

actual, real returns instead of “adjusted” returns to evaluate TIAA Real Estate. Cornell bases its

narrative on factual assertions that are either incorrect or grossly overstated and disputed.

Nonetheless, the cases Cornell cites establish that disputes as to faults or gaps in methodology go

to the weight, not the admissibility of testimony. Marini v. Adamo, 995 F.Supp.2d 155, 181-82

(E.D.N.Y 2014), aff'd, 644 F. Appx 33 (2d Cir. 2016), and aff'd, 644 F. Appx 33 (2d Cir. 2016);

see also McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1044 (2d Cir.1995) (“Disputes as to ...

faults in [the expert's] use of differential etiology as a methodology, or lack of textual authority

for his opinion, go to the weight, not the admissibility, of his testimony.”); Best v. Lowe's Home

Ctrs., Inc., 563 F.3d 171, 181 (6th Cir.2009) (“Admissibility under Rule 702 does not require

perfect methodology.”).

       A.      Dominguez applied the same process she applies for all clients.

       Cornell asserts that Dominguez applied a different methodology than she applies in

practice, including alleging that she omitted qualitative analysis she would have performed for

clients when recommending removal of investments. This is incorrect. In practice (as in her

report), Dominguez’s application of qualitative criteria depends on the purpose of the analysis

and a different evaluation process is applied “to create a new investment menu” versus


                                                  3
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page98ofof31
                                                                         30



evaluating “an existing product that has already been through a due diligence process to be put

on an investment menu.” Ex. 1, Tr. of Dep. of W. Dominguez (“Dominguez Dep.”) at 85:9-20.

Cornell’s investments had not been through any due diligence process as of 2010 or 2013 when

Ms. Dominguez was evaluating them. Doc. 226-2 at ¶¶ 79-83. When Dominguez evaluates funds

for retention or selection in an investment menu without any prior due diligence (Cornell’s

situation) she looks first at performance issues and would remove any funds with performance

issues in the selection/retention process without reaching qualitative measures. Dominguez Dep.

at 90:1-10; 92:5-10. Cornell ignores that Dominguez explicitly testified “if I was creating a new

investment menu from scratch, I wouldn’t include a fund that had any red flag or yellow flags[.]”

Id. at 89:8-14. Dominguez also made clear that “standard investment practice is to look in a

retirement plan, is to look at the [asset class] box you are trying to fill within the investment

menu and then compare that investment to other alternatives within that same [asset class] box.”

Id. at 116:2-13. By way of example, in 2018 Dominguez compared TIAA Real Estate to the

existing REIT in                                         retirement plans. Ex. 2, 2018

                                     . Using this process for Cornell, Dominguez screened out

specific underperforming funds, including CREF Stock and TIAA Real Estate where better

performing and lower cost investments were available for the designated asset class. Doc. 226-2

at ¶¶ 114-116; Ex. 3 (Exhibit 4 to W. Dominguez Expert Report); and Ex. 4 (Exhibit 6 to W.

Dominguez Expert Report); Dominguez Dep. at 99:10-100:5.

    Dominguez’s process is also consistent with how Innovest and Dominguez described their

general methodology and principles in a 2012 RFP response. Ex. 5, Innovest 2012 RFP

Response; Dominguez Dep. at 34:2-19. Innovest stated that it “was founded on the principles of

fiduciary investing” and that it adheres to the principles put forth in “The Management of



                                                  4
      Case1:16-cv-06525-PKC-JLC
      Case 3:16-cv-01345-AWT Document 342-7
                                Document 300Filed 03/04/21
                                              Filed 03/11/19Page
                                                             Page109of
                                                                    of31
                                                                       30



Investment Decisions,” which was edited by Dominguez’s business partner and is “utilized by

the Center of Fiduciary Studies, one of the leading institutions in this area.” Ex. 5, at 4.

Consistent with Dominguez’s process, The Management of Investment Decisions states that the

first step in the due diligence process for selecting money managers is reviewing performance

numbers and that this “enables one to narrow the list of potential candidates so that other

quantitative and qualitative criteria can be applied.” Ex. 6, Excerpts from The Management of

Investment Decisions at 137-138. It is only after the sixth quantitative screen out criteria is

applied that finalists for the consolidated investment menu receive a qualitative assessment. Id.

        According to this well-respected text on fiduciary process and Dominguez’s process,

once a manager goes through a thoroughly vetted process and makes it into the consolidated line-

up, the manager is placed on watch for removal if the manager performs in the bottom quartile

(75th percentile) of its peer group over a quarterly and annual period or if the manager has a five-

year risk-adjusted return below that of median managers within the appropriate peer group. Id at

116, 205. Managers would be replaced in the menu if they are performing below the median

(50th percentile) of the peer group over a rolling three-year period, fall below the top 40 percent

of the peer group over a five-year period or has a negative alpha for three- and/or five-year time

periods. Id. at 116-117, 205; see also Doc. 226-2 at ¶¶ 51-51, 114-115; Ex. 3-4. In July 2013,

CREF Stock ranked below the 50th percentile of its annualized peer groups for the 3 and 5 year

periods. Doc. 291-40 at 49; Doc 241-1 at 48; Doc. 291-45 at 28.2




As Dominguez explained, managers already exhibiting these problems would never make it to



2
 A yellow triangle in CAPTRUST’s report meant that the investment falls below the 50th percentile of the peer
group. Doc. 291-45 at 134.

                                                        5
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page11
                                                                   10ofof31
                                                                          30



the qualitative assessment portion of manager selection in an unmonitored, haphazard investment

menu like Cornell’s lineup. Dominguez followed this same process with her clients. When a

client retains Dominguez, she creates a consolidated line-up for her client. Dominguez removes

all investments not included in the consolidated line-up. Doc. 226-2 at ¶¶ 39-43; Dominguez

Dep. at 57:24-66:22; 72:9-76:24; Ex. 5, at 7. Because CREF Stock and TIAA Real Estate failed

multiple performance measures, consistent with her practice in the “real-world,” Dominguez did

not need to reach qualitative measures.

       B.      Dominguez’s methodology led to the removal of TIAA Real Estate and
               CREF Stock from multiple clients’ 403(b) plans prior to 2016.

    Cornell claims “had Dominguez followed” Cornell’s mischaracterization of her

methodology, “she would have concluded—as virtually all university fiduciaries did during the

relevant time period—that CREF Stock and TIAA Real Estate were prudent investment options.”

Doc. 227 at 7. Cornell turns a blind eye to Dominguez’s actual advice to 403(b) retirement plan

clients both prior to any lawsuit challenging CREF Stock and TIAA Real Estate and after. In

contrast to Cornell’s unsupported assertion, Dominguez removed CREF Stock and TIAA Real

Estate at least twice and recommended against clients using both investments after 2016.

    First, Cornell falsely states that in “2016, Innovest was retained by . . .   and that “

did not initially offer the TIAA Real Estate Account” to suggest Dominguez’s methodology

would produce different results in her “real-world” practice. Doc. 227 at 11.     retained

Dominguez and Innovest in 2014, not 2016. Doc. 226-2 at ¶ 15; Dominguez Dep. at 64:16-24;

Doc. 226-12 at 4. Prior to her 2014 retention,        had CREF Stock and TIAA Real Estate in its

403(b) and 401(a) plans. Dominguez Dep. at 65:1-66:20; 148:20-149:9; Doc. 226-07 at 26 (PDF

18); Doc. 226-08 at 70 (PDF 25). Applying Innovest’s methodology and advice,          removed

both investments from its retirement plans. Id; Exhibit 7, 2015       Transition Notice Removing


                                                  6
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page12
                                                                   11ofof31
                                                                          30



CREF Stock and Real Estate at 2; Ex. 8, Expert Rebuttal Report of Wendy Dominguez at ¶ 27,

fn. 32. In 2014, Dominguez also removed TIAA Real Estate and CREF Stock from another

403(b) plan—                                     . Doc. 226-2 at ¶ 15; Dominguez Dep. at 72:9-

74:14; Ex. 8 at ¶ 27, fn. 31; Ex. 9, 2015                         Retirement Plan Changes at 1

(noting Innovest is the investment advisor) and 3 (removing CREF Stock and TIAA Real Estate).




                                       . Cornell conveniently leaves out Innovest’s ultimate

recommendations, which Cornell obtained with the other exhibits it filed.




                                                 7
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page13
                                                                   12ofof31
                                                                          30




                                                             . Additionally, Cornell provides no

reason why this analysis conducted in 2018 is relevant to whether the analysis Dominguez

conducted for 2010 or 2013 is reliable.

    Dominguez’s detailed and thoughtful analysis,

                     , also sheds light on why Dominguez opined that Cornell and CAPTRUST’s

process was deficient.



                                                                              . Dominguez Dep.at

67:20-68:22. Dominguez opined that prudence “depends on the facts and circumstances” of each

individual case,                                                                 t, Dominguez

provided an exhaustive analysis within the context of the already vetted best-in-class line-up so

the fiduciaries could evaluate and consider all relevant materials. Id; Ex. 2 at 8- 21. In contrast,

Cornell and CAPTRUST added the TIAA Real Estate Account to a best-in-class investment

menu without any performance analysis.




Doc. 241-1 at 49.                                     like with any investment, Dominguez

provided      with detailed reports including asset allocation monitoring, manager scorecards,

underlying comments, watch list history, tables of historic returns and detailed fund fact sheets

                                                  8
        Case1:16-cv-06525-PKC-JLC
       Case  3:16-cv-01345-AWT Document 342-7
                                  Document 300 Filed
                                                Filed03/04/21
                                                      03/11/19 Page
                                                                Page14
                                                                     13ofof31
                                                                            30



and analysis. Doc. 226-12 at 17-19, 27-28, 29-30 and 33-36; Doc. 226-11 at 2-44. Contrast this

with Cornell and CAPTRUST, who only provided and reviewed an “investment scorecard” with

only green, yellow and red symbols and no performance information. Id; Doc. 290-15 at 3, Doc.

241-1 at 41-49; Doc. 241-01 at 40-48. Unsurprisingly, Dominguez opines that CAPTRUST and

Cornell failed to implement a proper fiduciary governance structure, failed to engage in a

diligent process for the selection, monitoring and removal of the Plans’ investments and that

CAPTRUST failed to provide and Cornell failed to consider, critical underlying performance

data when selecting investments for the best-in-class investment menu. Doc. 226-2 at ¶¶ 68, 79-

123.

         Cornell also misstates Dominguez and Innovest’s role in the 2014 ORP report intended to

comply with Colorado House Bill 04-1007 for the state colleges and universities of Colorado.

Doc. 227 at 1, 10. To comply with Colorado House Bill 04-1007, the state universities of

Colorado (which ERISA does not govern) determined that gathering and reporting performance

data on a three-year cycle satisfies 04-1007. Doc. 226-6 at 3 (“The law’s intent is to provide

oversight by establishing periodic review of the Optional Retirement Plans (ORPs) If the ORPs

comply with these oversight standards, the governing board, its members, agents, employees,

and plan administrators, ‘shall have no liability whatsoever the participants in the plan.’”);

Dominguez Dep. at 147:18-148:19. Contrary to Cornell’s suggestions, the state colleges retained

Innovest solely to report underlying performance data in accordance with a pre-approved format

for House Bill 04-1007 reports. Dominguez testified that Innovest was not retained to make

recommendations, but “just to layout information” and that it was not their “role in this process”

to provide advice on any investment. Dominguez Dep. at 155:20-22, 156:22-157:5, 158:16-20;

Doc. 226-06 at 32. Although all of these non-ERISA schools retained CREF Stock and TIAA



                                                  9
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page15
                                                                   14ofof31
                                                                          30



Real Estate, investment professionals do not select investments “because everyone else at the

country club uses the same” investment. Ex. 6, Excerpts from The Management of Investment

Decisions at 134; Doc. 227 at 1.

                                                                       .

          Cornell omits the fact that Metropolitan State College of Denver is also governed by

Colorado House Bill 04-1007, not ERISA. Doc. 227 at 1, 10. As explained below, it is important

that a fiduciary is aware of what laws and regulations govern their conduct and fashion their

minimum duties and processes based on those applicable laws and regulations. Metropolitan

State followed the pre-approved reporting of information process for years.




                                                                                       Doc. 226-2

at ¶ 20. Consistent with Dominguez’s advice to        and other clients, Dominguez would have

advised Cornell to remove CREF variable annuity products in 2010 and 2013. Doc. 226-2; Exs.

2, 7 and 9.

          Finally, Cornell cites                to suggest Dominguez employed a different

process, but neglects to note that                  was not Dominguez’s client but a client of

other advisors at her firm. Dominguez Dep. at 69:3-11. Therefore, Dominguez had no

involvement in the account and could not identify whether Innovest had previously advised

against                    retaining the TIAA Real Estate Account (it likely had). Dominguez Dep.

at 70:12-17; 71:12-16.



                                                 10
     Case1:16-cv-06525-PKC-JLC
    Case  3:16-cv-01345-AWT Document 342-7
                               Document 300 Filed
                                             Filed03/04/21
                                                   03/11/19 Page
                                                             Page16
                                                                  15ofof31
                                                                         30



         C.    Contrary to Cornell’s assertions, Dominguez’s evaluation of CREF Stock is
               consistent with her practice and appropriate.

    Cornell offers three arguments to suggest Dominguez’s evaluation of CREF Stock is

improper by alleging: (1) she would not have deemed CREF Stock as underperforming for her

clients; (2) Dominguez’s benchmark “materially misstates CREF Stocks’ exposure[s],” and (3)

Dominguez’s comparisons are “meaningless.” All of Cornell’s arguments are flawed.

    First, Cornell states that “the document [Dominguez] cites” demonstrating

underperformance, “speaks volumes” and proceeds to only cite a portion of the document. Doc.

227 at 12. In reality, Cornell, CAPTRUST (for at least two clients) CAPTRUST’s expert,

                                                             all classified CREF Stock as a Large

Company Blend and the CREF Stock Account underperformed against the Russell 3000 Index (a

Large Company Blend style benchmark) including in the portion of the disclosure that Cornell

omits:




Based on this omission, Cornell suggests that for “her real-world clients,” Dominguez would not

have removed CREF Stock. Incredibly, Cornell then cites a performance review for

               —the same 403(b) plan that removed the CREF Stock Account after retaining

Innovest in 2014. Doc. 226-04; Ex. 9. To support its narrative, Cornell discusses the

underperformance of Blackrock Mid Cap Value that Innovest removed from

          retirement plan (and      plan). Dominguez Dep. at 201:8-24 (the investment Cornell

notes as underperforming at                            is being replaced by a Vanguard Fund”);

see also Doc. 226-12 at 3 (for    a “search for a Mid Cap Value was prepared and Vanguard

                                               11
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page17
                                                                   16ofof31
                                                                          30



Selected Value was chosen to replace Blackrock Mid Cap Value”).

    Cornell then cites an allegedly underperforming funds in Innovest’s plan, but neglects to

mention that the at-issue fund cited is only included not in the fund lineup but in Innovest’s

custom risk-based model portfolios. As Innovest explained in 2012, risk-based model portfolios

work like target date funds, providing “a professional asset allocation alternative” where a

participant gets the overall return of the portfolio, not the return for any particular investment

held in the portfolio. Ex. 5 at 7. In this scenario, the investment professional has absolute control

over the asset allocations and can rebalance the holdings at any time. Id. In contrast, a Cornell

plan participant could allocation 100% of their retirement savings to a risky sector fund—like the

Leisure or Retailing sector only funds that were in Cornell’s Plans. Cornell incorrectly implies

that Dominguez offers these types of sector funds in retirement plans where plan participants are

making asset allocations decisions. Doc. 227 at 22. Innovest recommends that clients only use

alternative investments in risk-based portfolios where professionals manage the asset allocations

and exposures and will change the asset allocation in response to market forces. Ex. 5 at 7-8.

       Second, Cornell claims that Dominguez’s comparison of CREF Stock to the 70% Russell

3000, 23% MSCI EAFE and 7% MSCI Emerging Markets index is “unreliable” and “invalid”

because, among other things, it “materially misstates CREF Stock’s exposure to emerging

markets, Canadian stocks, and small cap international stocks.” Doc. 227 at 13-14. Cornell’s

position is irreconcilable with its own, CAPTRUST, Segal Investment Advisors and TIAA’s

practices. When responding to Cornell’s RFP in May 2011, Segal Advisors provided Cornell

with a sample analysis of CREF Stock, benchmarking it against a blend of 80% Russell 3000,

20% MSCI Net EAFE. Doc. 291-11, Segal Advisors Response to Cornell’s RFP for an

Investment Advisor at 1, 158-160. In 2013, CAPTRUST benchmarked CREF Stock against the



                                                 12
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page18
                                                                   17ofof31
                                                                          30



S&P 500 Index and Morningstar Large Blend Index. Doc. 291-40 at 49. CAPTRUST’s

investment advisors’ best description of the “custom benchmark” it used after 2014 was 70%

domestic equity and 30% international equity, with 7-8% of the 30% in emerging markets. Doc.

290-23 at 144:22-145:7; Doc. 291-9 at 116:19-118:12. This is Dominguez’s precise benchmark

allocation. Doc. 227 at 13. Even Cornell’s expert, John Chalmers, does not claim that the only

way to evaluate the CREF Stock Account is to compare it to the composite created by TIAA. Ex.

10, Tr. of Dep. J. Chalmers (“Chalmers Dep.”) at 175:5-179:7. Further, using Cornell’s logic,

TIAA’s use of the MSCI World Index as the only benchmark for CREF Global Equities would

“materially misstate” CREF Global Equities’ “exposure to emerging markets” and therefore

would be an “unreliable” and “invalid” comparator because the MSCI World Index benchmark

“does not offer exposure to emerging markets.” Doc. 240-3 at 20; Ex. 11, MSCI World Index

Fact Sheet at 1.

       Additionally, relying solely on the benchmark provided by a vendor, as Cornell suggest is

necessary, is contrary to ERISA’s fiduciary standards. Controlling Second Circuit precedent

provides that a fiduciary cannot “rel[y] exclusively on the representations of [a vendor] as to [an

investment’s] financial strength” and must conduct its own “reasonable investigation.” Katsaro

v. Cody, 744 F.2d 270, 279-80 (2d Cir. 1984); see also Donovan v. Bierwirth, 680 F.2d 263, 272

(2d Cir. 1982) (holding that reliance on a vendor or advisor cannot “operate as a complete

whitewash which, without more, satisfies ERISA’s prudence requirement.”).

       Third, Cornell’s citation to Meiners, a case resolving a motion to dismiss, undermines its

position. Meiners supports using a market index as a comparator. Meiners v. Wells Fargo & Co.,

898 F.3d 820, 822 (8th Cir. 2018) (observing that comparison against a market index states a

claim for underperformance). The use of CREF Stock Account’s market index (Russell 3000



                                                13
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page19
                                                                   18ofof31
                                                                          30



Index) is particularly compelling here where Cornell and CAPTRUST designated CREF Stock to

fill the Large Company Blend asset class box in the Plans. CAPTRUST evaluated CREF Stock

against the S&P 500 and Morningstar Large Company Blend Universe, and CREF Stock lists the

Russell 3000 Index as its “appropriate broad-based securities market index” in all of its SEC

filings and DOL disclosures during the class period. Doc. 292-35 at 11-13, 60-61; Docs. 292-12

to 292-21. Cornell, CAPTRUST, CAPTRUST’s expert, and other 403(b) Plans’ designation of

the CREF Stock Account in the Large Company Blend asset class box is consistent with The

Management of Investment Decisions which explains that an investment committee sets the asset

classes and then selects managers that fit into each asset class. Ex. 6 at 4; Dominguez Dep. at

129:13-17. In this case, apart from assigning CREF Stock to the Large Company Blend asset

class, Cornell and CAPTRUST’s Investment Policy Statement provides that they will benchmark

funds in the Large Company Blends asset class box against the S&P 500 (as CAPTRUST

initially did) or Russell 1000 Index. Doc. 252-6 at 11. There is no entry on the IPS for “distinct

asset classes.” Id. This IPS benchmark designation is consistent with retirement plan practice

because an IPS includes “as a minimum, the index and the style against which the manager’s

performance will be compared.” Ex.6 at 116; Doc. 226-2 at ¶¶ 35-36; Doc. 252-6 at 11.

       D.      Dominguez’s process for evaluating TIAA Real Estate is consistent with her
               practice and other investment advisors’ practices.

    Cornell asserts that Dominguez’s TIAA Real Estate analysis should be excluded for three

reasons: (1) alleging Dominguez would not have removed TIAA Real Estate in 2010 or 2013; (2)

alleging Dominguez is required to use adjusted return only to evaluate TIAA Real Estate; and (3)

alleging that Dominguez believes there is no benchmark available to evaluate TIAA Real Estate.

Cornell’s arguments lack merit.

    First, as noted above, Dominguez removed the TIAA Real Estate Account from at least two


                                                14
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page20
                                                                   19ofof31
                                                                          30



retirement plans in 2014-2015 and



    Second, Cornell assert that Dominguez’s review of TIAA Real Estate’s prospectus is “a flat-

out mischaracterization of the document she cites” asserting that a fiduciary must use the

adjusted returns to evaluate TIAA Real Estate. Doc. 227 at 16. Unsurprisingly, using TIAA’s

“adjusted returns” methodology, Cornell explains that TIAA Real Estate outperforms its

benchmark. Doc. 227 at 16. Cornell’s position is entirely contrary to the practices of investment

advisors working with retirement plans and Cornell’s position impugns its own and

CAPTRUST’s evaluation of TIAA Real Estate. In 2011, Segal Advisors provided Cornell with a

sample of its analysis of TIAA Real Estate. Doc. 291-11 at 192. Segal used the unadjusted

returns when comparing TIAA Real Estate against the NCREIF Property Index. Id. CAPTRUST

compared TIAA Real Estate’s unadjusted returns to the Dow Jones US Select REIT and

Morningstar Specialty-Real Estate benchmarks. Doc. 291-40 at 68. By 2014, CAPTRUST

evaluated TIAA Real Estate’s unadjusted returns against the NACREIF Property Index and

Morningstar Specialty-Real Estate Universe. Doc. 291-45 at 28, 51; Doc. 290-23 at 145:8-24.

Cornell’s former Chief Investment Officer testified that removing the lowest performing portion

of a fund to compare it to a benchmark—as Cornell suggests is proper for TIAA Real Estate—

“doesn’t make sense.” Doc. 290-46 at 117:5-8. Dominguez, CAPTRUST and Cornell’s CIO

apply a simple concept—plan participants do not care about adjusted returns because they are

experiencing unadjusted returns. TIAA discreetly discloses this fact in a SEC filing, stating that

“adjusted performance figures are designed for use of Account investors for comparison

purposes only, and do not reflect the true returns experienced by holders of interests in the

Account.” Doc. 292-7 at 2. Consistent with her opinions, Dominguez used unadjusted returns in



                                                15
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page21
                                                                   20ofof31
                                                                          30



her evaluation of the TIAA Real Estate Account for                 comparing it to the existing

REIT already filling the Real Estate asset class box in the plans and the NCREIF Property Index.

Ex. 2 at 17-19.

    Cornell relies on Sacerdote v. New York University, 328 F.Supp.3d 273 (S.D.N.Y. 2018), to

argue that Dominguez’s use of unadjusted returns requires her exclusion. Doc. 227 at 16.

Cornell neglects to mention that Sacerdote is not a decision under Daubert or Rule 702

determining the admissibility of an expert, but a trial order after complete testimony and based

on weight and credibility determinations. Cornell simply overstates the opinion. Instead, the

court made credibility determinations to rely upon one expert over another. 328 F. Supp. 3d at

310-311. In fact, Sacerdote denied a similar motion to exclude. Ex. 12, Sacerdote v. N.Y. Univ.,

No. 16-6284, Doc. 270 (S.D.N.Y. Apr. 5, 2018).

       Third, Cornell inflates Dominguez’s opinion stating that Dominguez’s ultimate opinion

is that “the Real Estate Account cannot be prudent because it ‘offers no benchmark.’” Doc. 227

at 17, citing Dominguez’s Expert Report (Doc. 226-2) at ¶ 105. Dominguez is a fiduciary process

expert. In full context, Dominguez opines that Cornell and CAPTRUST did not engage in a

process to determine a proper benchmark or reconcile the multiple benchmarks CAPTRUST

utilized over time. CAPTRUST provided no benchmark in its 2013 analysis, which Dominguez

opines is not a proper analysis. Doc. 226-2 at ¶ 105 (“It is apparent from CAPTRUT’s July 31,

2013 report that they did not have a procedure in place to benchmark and evaluate the TIAA

Real Estate Account for the Plans.”). Despite having multiple real estate investments, Cornell

and CAPTRUST’s Investment Policy Statement does not identify real estate as a proper asset

class and provides no benchmark for real estate investments in the Plans. Doc. 252-6; see Ex. 6

at 116. Dominguez based her opinion on CAPTRUST’s and Cornell’s failure to identify any



                                                16
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page22
                                                                   21ofof31
                                                                          30



benchmark to evaluate the TIAA Real Estate Account up to July 2013. Doc. 241-1 at 49.

       DOMINGUEZ DOES NOT OFFER LEGAL OPINIONS, BUT HER
       OBSERVATIONS REGARDING INDUSTRY STANDARDS AND PROCESSES.

       Apart from its unwarranted attacks on Dominguez’s methodology, Cornell argues that

she offers opinions on pure questions of law. Doc. 227 at 17. While Cornell is correct that expert

opinions on pure questions of law are impermissible, “[e]xperts may testify on” industry

standards related to “mixed questions of fact and law” regardless of whether “‘it embraces an

ultimate issue to be decided by the trier of fact.’” Fiataruolo v. United States, 8 F.3d 930, 941

(2d Cir. 1993) (quoting Fed. R. Evid. 704); United States v. Bilzerian, 926 F.2d 1285, 1295 (2d

Cir. 1991) (“testimony concerning the ordinary practices in the securities industry may be

received to enable the jury to evaluate a defendant's conduct against the standards of accepted

practice.”); Marx & Co. v. Diners’ Club Inc., 550 F.2d 505, 509 (2d Cir. 1977) (holding that

testimony on “Customary practices of a trade of business” are admissible). Thus, expert

testimony on standards of conduct and professional principles, like Dominguez offers, are

proper. Fiataruolo 8 F.3d at 942; In re Blech Sec. Litig., No. 94-7696, 2003 WL 1610775 at *21

(S.D.N.Y. Mar. 26, 2003) (allowing expert to “testify on customs and standards of an industry,

and to opine as to how a party’s conduct measured up against such standards”); SEC v. U.S.

Envtl., Inc., No. 94-6608, 2002 WL 31323832, *3 (S.D.N.Y. Oct. 16, 2002) (admitting expert’s

testimony that “certain trading patterns would raise ‘red flags’” based on expert’s knowledge of

typical activities and the types of patterns that would be recognized as irregular, as supported by

the expert’s experience). Even where expert testimony “lies near the border, close to a prohibited

invasion” into the province of the court, it is nonetheless proper if the expert “provid[es] factual

explanations” and opinions that are based “on the evidence [the expert] looked at and the work

that [he] did.” Fiataruolo, 8 F.3d at 942.


                                                 17
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page23
                                                                   22ofof31
                                                                          30



       The cases cited by Cornell are distinguishable. Sacerdote did not excluded any experts’

testimony regarding industry standards, but limited an ERISA lawyer from using the word

“prudent” in her testimony. Ex. 12. Lynch v. J.P. Stevens & Co. excluded testimony not on the

standards that professionals in the industry applied but that segregation of plan assets outside the

master trust was a per-se violation of ERISA. 758 F. Supp. 976, 1014 (D.N.J. 1991). Jones v.

O’Higgins actually admitted testimony of an experience investment advisor, like Dominguez, on

prudent practices by industry professionals and excluded as legal opinion only testimony from an

ERISA attorney. 1989 WL 103035 at *7-8 (N.D.N.Y. Sept. 5, 1989). Brown v. CTC Corp. did

not exclude testimony from an industry professional on prudent practices but testimony from

legal experts regarding compliance with ERISA’s “‘top hat’ plan” exemption. 2017 WL 5992333

at * 3 (D. Vt. 2017). Similarly, Levinson v. Westport Nat’l Bank did not exclude portions of the

expert’s opinions related to industry standards or customs but excluded legal conclusions he

drew from applying Internal Revenue Code regulations to facts. 2012 WL 4489260 at *5-6 (D.

Conn. 2012).

       DOMINGUEZ’S SHARE CLASS METHEDOLOGY IS SOUND

    Cornell argues that apart from Dominguez’s methods regarding retirement plan fiduciary

process, plan construction and investment removal, her methodology for opining on Cornell’s

share-classes falls short of “professional standards.” Doc. 227 at 19. Cornell seeks to argue the

merits of the case, but Plaintiffs challenge the reasonableness of Cornell’s recordkeeping fees.

Cornell did not add revenue credit accounts to the Plans until 2012 and because “Dominguez’s

opinion covers the period August 2010-December 2011,” these “credits” were non-existent. Doc.

246-5 at 38-39; Doc. 227 at 19. Dominguez is permitted to assume Cornell’s recordkeeping fees

were not reasonable. Passlogix, Inc. v. 2FA Tech, LLC, 708 F.Supp.2d 378, 396 (S.D.N.Y. 2010)

(contentions that an expert’s assumption are unfounded go to the weight, not the admissibility of
                                                 18
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page24
                                                                   23ofof31
                                                                          30



the testimony). “Whether there are any potential offsets that could affect the amount of damages

awarded if plaintiff were to prevail at trial is separate and apart from the issue of” Cornell’s

failure to move to a lower share-class and Ms. Dominguez is not required to account for every

potential outcome in this case. Crockford v. Spencer, No. 10-813, 2012 WL 370187, at *3 (D.

Conn. Feb. 3, 2012).

    Further, Cornell was not monitoring and had no clue which investments were producing any

amount toward any ERISA revenue credit prior to 2014 (and after). Ex. 13, E-mail exchange

between J. Strodel and RPOC in 2014 (CAPTR_0014867). CAPTRUST informed Cornell that

“CREF annuities and the TIAA Traditional [were] the main vehicles that generate the ERISA

account funding[,]” not the mutual funds that are the subject of Dominguez’s opinions. Id.

Cornell even moved to Institutional shares of these funds after 2011 but prior to receiving any

revenue credits with TIAA. Id. (“Cornell and WCMC are using institutional shares. The

institutional share class does not provide revenue share”). In any event, Dominguez testified that

she would “not necessarily” back out revenue sharing when assessing the expense of the fund

and she would only do this after a thorough evaluation of the recordkeeping fees. Dominguez

Dep. at 45:23-46:2, 48:9-20. Cornell provides no evidence in its motion as to the amount of

revenue sharing credited back to plan participants versus to offset plan expenses in 2011—

because there was no revenue credit account in 2011. Cornell’s theory is simply inapplicable to

Dominguez’s opinion on share class damages.

       DOMINGUEZ OPINES ON MARKETPLACE PRACTICES NOT THE
       DESIRABILITY OF CONSOLIDATED PLAN LINEUPS

    Cornell argues that Dominguez’s testimony relates solely to claims that have been

dismissed. Doc. 227 at 20. Cornell seeks to limit Dominguez’s testimony by defining its own

view of Dominguez’s opinions and their scope. Dominguez is a fiduciary process expert.


                                                 19
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page25
                                                                   24ofof31
                                                                          30



Defendants cannot dispute this, nor have they offered any expert to rebut (or offer an alternative

to) Dominguez’s descriptions of prudent fiduciary process and industry standards. Dominguez’s

opinion that “a prudent fiduciary conducts appropriate due diligence to develop an investment

menu from which plan participants invest their retirement savings” and that this “is a

fundamental step that any prudent fiduciary must undertake when overseeing a defined

contribution plan” is highly relevant. Doc. 226-2 at ¶¶ 39-48; Doc. 226-12 at 4, 7-8, 15-16; Ex. 5

at 8-9, 37. Dominguez opines, based on her over 25 years of experience, that this process

includes building a streamlined investment menu with coverage over major asset classes. Id.

Dominguez’s opinions pertain to industry standard processes within defined contribution plans

during the relevant period and Cornell’s failure to follow CAPTRUST’s advice on these industry

standards in July 2013—facts at issue in this case. Doc 241-1 at 23-39 (recommending the

removal of all investments in red, freezing of all annuities in purple and creating a Tier 2 best-in-

class investment menu per industry standard). Dominguez applied the same methodology in this

case as she does with all of her retirement plan clients, while also identifying the Cornell Plans’

specific underperforming and inappropriate funds in the process.

    Cornell next asserts that Dominguez used 2014 performance data to develop her suggested

line-up. Dominguez’s evaluation of an acceptable best-in-class line-up in 2010 is not flawed and

is consistent with industry practice. Dominguez opined that it would have been reasonable for a

fiduciary to develop the proposed consolidated line-up in August 2010. Doc. 226-2 at ¶ 86.

Dominguez conducted an evaluation of asset class coverage and a detailed analysis of each fund

as of 2010, using data available in 2010. Id. at ¶ 87; Ex. 3. Dominguez excluded certain funds

that did not pass this analysis. Id. at ¶ 87, 89-110. She observed that “the line-up is comparable

to the best in class line up utilized by plan sponsors in 2010 and 2011” and that at least 7 “of my



                                                 20
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page26
                                                                   25ofof31
                                                                          30



13 choices were included in best-in-class line ups in 2010 and early 2011[.]” Ex. 8 at ¶ 70. This

is entirely consistent with Katsaros v. Cody, 744 F.2d 270, 279 (2d Cir. 1984) which holds that

the court’s proper focus is on the Defendants and whether “at the time they engaged in the

challenged transactions, employed the appropriate methods to investigate the merits of the

investment and to structure the investment.” Contrary to Cornell’s assertions, Dominguez’s line-

up was plausible, if not probable, as of 2010. By July 2013, CAPTRUST had proposed many of

the same investment alternatives. Compare Doc. 241-1 at 12 with Doc. 226-2 at ¶ 86.

       DOMINGUEZ SHOULD BE PERMITTED TO OPINE ON ALL FUNDS

    Cornell again disregards discovery dispute procedure, arguing that Plaintiffs have waived

certain damages. For the same reasons stated in Plaintiffs’ Memorandum in Opposition to

CAPTRUST’s Motion for Summary Judgment (Doc. 288) at pages 15-17, the Court should

allow Dominguez to testify as to the defects of all investments in the Plans. To further support its

discovery related argument, Cornell mischaracterizes Dominguez’s testimony by failing to

include that Dominguez put forth specific underperforming funds that Cornell should have

removed as of September 1, 2010. Doc. 226-2 at ¶ 114-116; Ex. 4. Further, CAPTRUST’s July

2013 presentation demonstrated that any fund with a yellow triangle in a performance metric

failed Cornell’s IPS. Doc. 241-1 at 39-47; Doc. 291-45 at 134. These investments also failed the

standardized criteria put forth in The Management of Investment Decisions. Ex. 6 at 116-117,

205. Cornell simply failed to take any action on underperforming funds—even those that failed

its own standards for retention.

       DR. BUETOW SHOULD BE PERMITTED TO OPINE ON MAPPING AND
       DAMAGE CALCULATIONS

    Cornell does not challenge Dr. Buetow’s methodology for actually calculating damages.

Doc. 227 at 23-25. Nor does Cornell claim that there are mathematical errors. Chalmers Dep. at


                                                21
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page27
                                                                   26ofof31
                                                                          30



239:16-23. Instead, Cornell alleges three flaws in Buetow’s opinions: (1) Buetow did not

disclose his mapping method; (2) all individual mappings are improper; and (3) Buetow made

errors that render his opinion unreliable. Each is unpersuasive and contradicted by the record.

    First, Cornell is incorrect that Buetow failed to disclose his mapping methodology and

opinions. See Doc. 226-22 at ¶ 34, fns. 7-8. To support this claim, Cornell states that “Buetow

further testified that he was not opining that the mapping he used to generate damages . . . was an

appropriate mapping.” Doc. 227 at 23. This citation addresses a portion of Buetow’s mappings,

but is not a complete or accurate description of Buetow’s opinions and testimony. In the

testimony Cornell cites Buetow indicates that counsel gave him the best-in-class line up of funds

listing the corresponding asset classes, i.e., Dominguez’s best-in-class line-up. Doc. 226-2 at ¶

86, Doc. 226-22 at ¶ 34, fn. 7. Buetow then matched Cornell’s investments by asset class as

designated by CAPTRUST to the corresponding asset class box in Dominguez’s best-in-class

line-up. Doc. 226-22 at ¶ 34, fn. 8. For example, CAPTRUST designated the Fidelity Stock

Selector All Cap (FSSKX) as Large Growth so it would go to the T. Rowe Price Institutional

Large Cap Growth Fund in the Dominguez line up, while the Fidelity Value K (FVLKX) went to

the Dominguez designated Mid-Cap Value fund, JHancock Disciplined Value Mid Cap R6. Doc.

241-1 at 27; Doc. 226-2 at ¶ 86; Excerpt of FidelityDamagesProduction Workbook at rows 261

and 283 reproduced below:




       For these types of funds with a direct match between CAPTRUST’s asset class

designation and the Dominguez best-in-class designation, Buetow stated he was not offering an

opinion as the propriety of this mapping because it was merely a simple application of

CAPTRUST’s asset class designation to the Dominguez asset class designation. Ex. 14, Tr. of

                                                22
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page28
                                                                   27ofof31
                                                                          30



Dep. of G. Buetow (“Buetow Dep.”) at 47:16-50:3. This was Cornell’s ultimate mapping

strategy. Ex. 15, CAPTRUST and Cornell’s mapping process (CORNELL027852) (“Base

mappings on the Morningstar classification at time of mapping. Note: For recommended funds,

CAPTRUST’s classification always supersedes the Morningstar classification if applicable.”);

Ex. 16, Dr. Buetow’s FidelityDamagesProduction Workbook, Mapping Tab Columns A-D; Ex.

17, Dr. Buetow’s TIAAdamagesproduction Workbook, Mapping Tab Columns A-D; Ex. 18, Dr.

Buetow’s Fidelity Mapping Workbook.

    In the same portion of Buetow’s testimony, he states that for funds that fell outside of the

matching CAPTRUST to Dominguez asset class procedure “we had to analyze those funds

individually and ... make mappings to that smaller [Dominguez best-in-class] list” based upon

Buetow’s 25-year experience “mapping funds.” Buetow Dep. at 49:9-22. For those funds,

Buetow ran alternative calculations to the qualified default investment alternative option (QDIA)

as well. Ex. 19, Expert Rebuttal Report of Dr. Gerald Buetow at ¶¶ 1, 4, 5, 6. When there was no

corresponding asset class between CAPTRUST’s designation and the Dominguez menu, Buetow

looked to Morningstar’s classification first, but testified that when “there wasn’t a Morningstar

class, we felt, we dug a little deeper. So we didn’t just do this, you know, mindlessly.” Buetow

Dep. at 59:3-7; 60:18-19. Buetow explained that because “Morningstar isn’t always exhaustive”

he used “all of the experience [he has] doing this” to best match the “investment characteristics”

and that all of the mapping detail was included “in the workbooks that [he] provided as part of

this case.” Id. at 55:11-63:12; Exs. 16-18. Buetow fully described his methodology, exhaustively

walking through several examples. Buetow Dep. at 72:4-82:17. Buetow’s mapping is consistent

with industry practice. Ex. 8 at ¶¶ 62-67, fns. 86, 87, 90, 94-97, 99 (collecting examples of

retirement plan mapping outcomes consistent with Buetow’s workbooks); Exs. 16-18.



                                                23
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page29
                                                                   28ofof31
                                                                          30



    These mappings are the accepted method of determining damages, as set forth in the Second

Circuit’s hallmark decision in Donovan v. Bierwirth, 754 F.2d 1049 (2d Cir. 1985). When

defendant fiduciaries fail to remove imprudent investment vehicles from defined contribution

plans, “the measure of loss . . . requires a comparison of what the Plan actually earned on the

[imprudent investment] with what the Plan would have earned had the funds been available for

other Plan purposes.” Id. at 1056. “Where several alternative investment strategies were equally

plausible, the court should presume that the funds would have been used in the most profitable of

these.” Id. The Court should resolve “[a]ny doubt or ambiguity” regarding damages against the

fiduciary. Id. In other words, any “uncertainties in fixing damages will be resolved against the

wrongdoer.” Id. Applying these principles, courts use the most profitable “plausible”

replacement funds to calculate damages. Id; see also Trs. of the Upstate N.Y. Eng'rs Pension

Fund v. Ivy Asset Mgmt., 843 F.3d 561, 567 (2d Cir. 2016); Severstal Wheeling, Inc. v. WPN

Corp., 119 F.Supp.3d 240, 268 (S.D.N.Y. 2015) (both similar).

    Cornell argues that Buetow followed a different methodology than for his clients,

erroneously implying that Buetow uses an algorithm in all instances when making mapping

decisions. Instead, Buetow testified that he used algorithms “in some instances[,]” that there has

to be some outside “expertise and subjectivity” and that algorithms are “only as good as the

person developing” them. Buetow Dep. at 63:15-24. Buetow testified that in other instances you

“have to make that [mapping] determination manually[.]” Id. at 64:8-17. Buetow testified that his

“skill and judgment developed the algorithms” he used for select clients so “they’re one in the

same.” Id. at 64:18-24. Buetow testified he did not use an algorithm in this case because it was

not necessary for a variety of straightforward reasons. Id. at 65:18-69:18.

    Cornell bases its “unreliability” arguments on three citations to the record to declare that



                                                24
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page30
                                                                   29ofof31
                                                                          30



Buetow made “many errors.” All citations are inadequate and unconvincing. The reliability

determination “entails a preliminary assessment of whether the reasoning or methodology

underlying the testimony is scientifically valid and of whether that reasoning or methodology

properly can be applied to the facts in issue.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S.

579, 592–93 (1993). First, Cornell asserts Buetow uses “the wrong month’s numbers in his

figures,” but TIAA only produced quarterly balances, while Fidelity produces monthly balances.

Therefore, TIAA’s damages calculations for the 2013 number had to start at the beginning of the

quarter, while Fidelity’s numbers start immediately after July 2013. Buetow Dep. at 54:18-22;

103:1-104:18; 115:3-6. In any event, Buetow’s methodology is unchallenged, so damages can be

calculated from any start date. Second, Cornell cites a copy and paste transcription issue when

Buetow pulled the summarized damages from the underlying workbook onto the actual Expert

Report. Buetow pointed out the transcription issue and corrected it. Id. at 123:17-124:12. Third,

Cornell cites to the start of Buetow’s deposition where he makes corrections to a few select

inadvertent codes being overwritten in his calculation tables during the process of producing his

report to Defendants. Id. at 17:23-19:18. The corrected calculations were produced the same day.

Id. Obviously, Buetow’s methodology and results are easily verifiable and any minor

inaccuracies have been identified. Buetow’s transcription issues are editorial in nature and in no

way can they be considered “conceptual errors.”

                                        CONCLUSION

   For the reasons stated above, the Court should deny Cornell’s Motion to Exclude Plaintiffs’

Experts Wendy Dominguez and Gerald Buetow.




                                                25
      Case1:16-cv-06525-PKC-JLC
     Case  3:16-cv-01345-AWT Document 342-7
                                Document 300 Filed
                                              Filed03/04/21
                                                    03/11/19 Page
                                                              Page31
                                                                   30ofof31
                                                                          30



March 11, 2019                                 Respectfully submitted,

                                               /S/ Scott T. Apking
                                               SCHLICHTER, BOGARD & DENTON, LLP
                                               Andrew D. Schlichter, Bar No. 4403267
                                               Jerome J. Schlichter (pro hac vice)
                                               Joel Rohlf (pro hac vice)
                                               Scott Apking (pro hac vice)
                                               100 South Fourth Street, Suite 1200
                                               St. Louis, MO 63102
                                               Phone: (314) 621-6115
                                               Fax: (314) 621-5934

                                               Counsel for Plaintiffs




                                  CERTIFICATE OF SERVICE

   I hereby certify that on March 11, 2019, I electronically filed the foregoing document with

the Clerk of Court using the CM/ECF system which will automatically send e-mail notification

of such filing to the attorneys of record.



                                                /s/ Scott T. Apking
                                                Counsel for Plaintiffs




                                              26
